Filed 6/20/13 In re B.R. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re B.R. et al., Persons Coming Under the
Juvenile Court Law.

N.R. et al.,
         Petitioners,
v.
                                                                     A138510
THE SUPERIOR COURT OF CONTRA
COSTA COUNTY,                                                        (Contra Costa County
         Respondent;                                                 Super. Ct. No. J11-01702 & J11-01703)
CONTRA COSTA COUNTY CHILDREN
AND FAMILY SERVICES BUREAU,
         Real Party in Interest.


                                                             I.
                                                INTRODUCTION
         In this child dependency proceeding regarding two children, B.R., born in 2008,
and M.R., born in 2011, the superior court terminated reunification services and set a
hearing for July 9, 2013, to determine a permanent plan for the minors. (Welf. & Inst.
Code, § 366.26.)1 K.C. (hereafter Mother) and N.R. (hereafter Father) have filed separate
petitions for extraordinary writ. They each argue that they substantially complied with
their reunification plans, and that the court erred in failing to extend reunification services

         1
             All future statutory references are to the Welfare and Institutions Code.


                                                             1
beyond the 12-month review hearing so that they could successfully reunify with their
children. As substantial evidence supports the juvenile court’s findings and orders, we
deny the petitions.
                                            II.
                      FACTS AND PROCEDURAL HISTORY
       This family has been involved with the Contra Costa County Bureau of Children
and Family Services (the Bureau) since shortly after M.R.’s birth in November 2011.
The family came to the Bureau’s attention because of Mother’s chronic and serious
alcohol dependence, multiple domestic violence altercations, and Father’s inability to
protect his children when their mother was intoxicated.
       Originally, the children were removed from Mother’s custody alone, and the court
sustained a petition declaring them dependent children under section 300, subdivision (b),
based on findings of drug abuse and domestic violence. Father and children moved in
with the children’s paternal great-grandmother. However, in violation of a court order,
Father allowed Mother to care for M.R. while he went to work. Mother became
intoxicated to the point of needing emergency medical attention while two-month-old
M.R. was in her care. Mother’s blood-alcohol level tested at .36 percent. By agreement,
an allegation was then sustained against Father based on failure to protect. The children
were placed with paternal relatives, where they have remained throughout these
proceedings.
       Reunification services were extended to both parents at the 6-month review
hearing despite very minimum progress on the referrals that were offered to both parents
since November 2011. Mother was referred to an inpatient substance abuse treatment
program. After initial hesitation, Mother went to a program in February 2, 2012. She
was discharged from the program because she tested positive for alcohol after a weekend
pass. Mother then lived with Father for approximately six weeks before entering into
another program. She completed the 90-day program and requested a 30-day extension.
On September 26, 2012, she was discharged from the program because she tested
positive for alcohol. The next day, she was arrested for stealing from Walmart. She went


                                            2
to jail for 30 days. When she was released, she went back to living with Father. She
admitted that she drank alcohol almost every day.
         As for Father, after jurisdiction was taken, he was referred to individual
counseling, drug testing and parenting education by the Bureau’s social worker. He
started counseling on August 21, 2012. However, he showed very little insight into his
role in the removal of his children, and little commitment to his case plan. He also
continued to provide support to Mother even when she was abusing alcohol.
         In the report prepared for the 12-month review hearing the social worker
recommended that reunification services be terminated, and that a hearing be set to
determine a permanent plan for the children. It was noted that both parents were attentive
and caring during their supervised visits with their children. However, neither parent had
shown a commitment to fulfilling the requirements of their case plans, nor had they been
able to address the issues that brought this family to the Bureau’s attention. The social
worker concluded that it would be detrimental to send the children home to either one of
their parents when “the problem of substance abuse still exi[sts] with one parent and [the]
other parent continues to ignore the issue.” The report concludes with the following
assessment: “Considering the seriousness of [Mother’s] alcohol abuse and [Father’s]
inability to engage in services and in making safe decisions around [Mother’s] drinking,
the Bureau does not believe it would be safe to return [the children] to [their parents’]
care.”
         The contested 12-month review hearing took place on six separate dates,
beginning on January 31, and concluding on April 15, 2013. Mother testified concerning
her completion of classes in domestic violence, parent education, and anger management,
her participation in residential drug treatment and individual therapy, and her
commitment to “live independently in a healthful manner, substance free.” Mother also
testified she had severed her relationship with Father, which she described as being
physically and emotionally unhealthy for her. She was living in a domestic violence
shelter but was looking for a job and an apartment where her children could reside with
her in an environment free of domestic violence.


                                               3
       Father testified that he had been living with his grandmother for the last four
months. He had seen an individual therapist “[a]t least 15 times,” but he terminated the
sessions because he believed “that there [was] not much more to talk to him about . . . .”2
He sporadically attended Al-Anon and Alcoholics Anonymous meetings. Even though
Father was supposed to attend parenting classes, he “just didn’t look for one.” Although
he acknowledged there was ongoing domestic violence in his relationship with Mother,
he did not seek help with domestic violence issues. He testified that he recently made the
determination that he was no longer going to be in a relationship with Mother. His
“[m]ain priority is the kids.”
       The social worker testified that the parents had failed to make any significant
progress on their reunification plans, and she could see no substantial probability the
children could be returned to either of them within the remaining few months of the
maximum 18-month reunification period.3 Despite their claims to the contrary, the social
worker believed the parents remained in a relationship, continued to see one another, and
that Mother continued to abuse alcohol. The social worker testified that Father had
admitted to her he and Mother had recently gone to a local casino together, and Mother
had recently posted photos on Facebook of them together. Also, the social worker was
“certain” that she smelled alcohol on Mother’s breath after a court proceeding on
March 21. The social worker expressed concern about the parents’ continuing
association because of ongoing problems with domestic violence and Father’s pattern of
being unable to set boundaries with Mother while facilitating her alcohol abuse.
       At the conclusion of the hearing, the court indicated that it did not find Mother and
Father to be credible witnesses. The court also noted that they had demonstrated no
insight into their deficiencies as parents. As for Mother, the court characterized her as “a
       2
            The social worker testified that Father attended eight individual therapy
sessions.
       3
         At the 12-month hearing, the court may continue the case for up to six months
while the parent receives additional services, provided that the hearing occurs within 18
months after the child was originally taken from the physical custody of the parent.
(§ 366.21, subd. (g)(1).)


                                                4
mean drunk” and found she is “just totally dishonest about her [substance abuse]
problem. She’s tried many times, been kicked out of programs, has not been honest with
the court . . . .” As for Father, the court indicated “he does care about his children, but I
think he cannot protect them.” Addressing the parents, the court emphasized, “[y]ou
don’t know how to stay away from each other.”
       The juvenile court adopted the findings and recommendations of the Bureau,
concluding there was not a substantial probability that the children could be returned to
either parent’s custody within the remaining month and a half, even if the court extended
reunification services to the 18-month statutory maximum. The court also found that
returning the children to either of their parents would be detrimental to their well-being.
Reunification services were terminated, and a permanency planning hearing was
scheduled for July 9, 2013, pursuant to section 366.26.
                                             III.
                                       DISCUSSION
       In her petition, Mother contends there was no factual basis to support the court’s
finding that return of the children to her would be detrimental to their well-being. She
indicates that “within the last six-month reporting period” she had “successfully
completed a residential substance abuse program, as well as subsequently enrolling and
participating in an outpatient substance abuse program . . . .” She argues that while she
may not be an ideal parent, she gets “passing grades,” which she believes is enough to
support return of her children. She also claims there is a substantial probability the
children could be returned to her custody if she were given more time to reunify.
       In the same vein, in Father’s petition he argues that he “did so much work towards
reunification and made substantial progress and all that progress could not be set aside
simply because Father did not meet the perfection the Court was looking for.” Father
argues further that he “is satisfactorily progressing with his case plan, he has a [sic] full
time employment, and he can provide his children a stable home.” Consequently, he
questions the evidentiary support for the juvenile court’s finding that there is not a



                                               5
substantial probability the children could be returned and safely maintained in his
custody.
         “In juvenile cases, as in other areas of the law, the power of an appellate court
asked to assess the sufficiency of the evidence begins and ends with a determination as to
whether or not there is any substantial evidence, whether or not contradicted, which will
support the conclusion of the trier of fact. . . . Where there is more than one inference
which can reasonably be deduced from the facts, the appellate court is without power to
substitute its deductions for those of the trier of fact. [Citation.]” (In re Katrina C.
(1988) 201 Cal.App.3d 540, 547; accord, In re David H. (2008) 165 Cal.App.4th 1626,
1633.)
         By the time of the 12-month hearing, Mother had participated in three substance
abuse programs in the last two years. She was discharged from two of them for relapsing
and drinking again. She left one of the programs just a few days before graduating, then
got arrested, and spent time in jail. Despite Father’s participation in individual
counseling, he continued to exercise poor judgment by allowing Mother to live with him
after she was discharged from the treatment program, and again after she was released
from jail, while she continued to abuse alcohol.
         In an addendum to the report prepared for the 12-month review hearing the social
worker wrote: “It is clear that both parents fail to see the impact of substance abuse on
the lives of their children. They appear not [to] have insight into [Father’s]
codependency and how it has been negatively impacting [Mother’s] dependence on
substance abuse. [Father] has shown time and time again his poor coping behaviors by
wanting to rescue and support [Mother] even after her unsuccessful treatment program
outcomes and several relapses.”
         Based on all this evidence, the juvenile court could properly determine that neither
parent had made significant progress in resolving the problems that led to the children’s
removal from their care; and therefore, the children could not safely be returned to either




                                               6
parent’s custody.4 Furthermore, the court was justified in finding that neither parent had
demonstrated the capacity and ability to complete the objectives of their case plans within
the remaining month and a half left before the maximum reunification period expired.
Therefore, the court could reasonably conclude there was no substantial probability that
either parent could safely reunify with the children if additional services were ordered. In
short, the court’s findings, which are challenged in these writ petitions, were fully
supported by the evidence.
                                             IV.
                                      DISPOSITION
       The petitions are denied on their merits. (§ 366.26, subd. (l)(1)(A).) Our decision
is immediately final as to this court. (Cal. Rules of Court, rules 8.452(i), 8.490(b)(3).)




                                                   _________________________
                                                   RUVOLO, P. J.


We concur:


_________________________
RIVERA, J.


_________________________
HUMES, J.




       4
         The court’s finding that parents failed to participate or make substantive
progress in court-ordered treatment programs constituted “prima facie evidence that
return would be detrimental.” (§ 366.21, subd. (e), par. 1).


                                              7